Citation Nr: 1628968	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  11-31 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to service connected post-traumatic stress disorder (PTSD) with depression, panic disorder without agoraphobia, and alcohol abuse. 


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel





INTRODUCTION

The Veteran had active service from March 1984 to March 1988 and from August 1988 to September 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Denver, Colorado, regional office (RO) of the Department of Veterans Affairs (VA).  It was previously before the Board in July 2015, at which time service connection for erectile dysfunction was denied.  

The Veteran appealed the July 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2016, the Court issued an order that granted a March 2016 Joint Motion for Partial Remand (JMR).  This matter has been returned to the Board for action consistent with the JMR. 

The July 2015 Board decision also denied entitlement to service connection for hearing loss of the left ear.  The JMR notes that denial was not part of the motion.  Furthermore, the Board remanded ten additional issues for further development, and the JMR noted the Court did not have jurisdiction.  In June 2016, the Veteran's attorney argued that these issues were not ripe for consideration by the Board in that the additional evidence obtained during development had not been reviewed by the RO and a supplemental statement of the case had not been issued.  The Board agrees and will not address those issues at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The JMR notes that the Veteran was afforded a VA examination of his erectile dysfunction in September 2010.  The examiner provided an opinion that addressed the etiology of the erectile dysfunction, and the Board relied on this opinion to deny the Veteran's claim.  

However, the JMR notes that the September 2010 opinion did not sufficiently address whether or not the Veteran's PTSD aggravated his conceded erectile dysfunction.  The author of the opinion wrote that the Veteran's post-service 1997 spine injury was the primary cause of the erectile dysfunction.  The use of the word "primary" suggested there might be more than one cause of the erectile dysfunction, but the examiner did not provide any additional comments.  The JMR states that the examiner must address whether the Veteran's PTSD aggravated the erectile dysfunction.  

Furthermore, the JMR also noted the examiner found the Veteran to have had mild erectile dysfunction prior to his spinal injury, but then wrote that it was the spine injury that caused the erectile dysfunction.  The parties discerned that such a chronology of events appears to support a cause earlier than the spine injury but the examiner does not explain how he came to his conclusion on that issue.  Moreover, the parties added that to the extent the examiner was attempting to posit that the Veteran's initial erectile dysfunction, prior to the spinal injury, was due to marital discord and alcohol use, the examiner provided no cogent discussion on that topic.  In light of this, the Board finds that additional development is warranted. 

Accordingly, the case is REMANDED for the following actions:

1.  Return the claims file and the report of the September 22, 2010 VA examination to the examiner in order to obtain an addendum opinion.  The examiner should review the claims file and the report, and the addendum should note they have been reviewed.  Afterwards, address the following questions:

a) For the period prior to the Veteran's 1997 spinal injury, is it as likely as not that his erectile dysfunction was incurred due to his service-connected PTSD with secondary depression, panic disorder without agoraphobia, and alcohol abuse?  If the examiner discerns that the cause of the Veteran's erectile dysfunction began prior to his spine injury, explain why so.

b) For any period following the Veteran's 1997 spinal injury, is it as likely as not that his erectile dysfunction was either (a) proximately due to or the result of or 
(b) aggravated (increased in severity beyond the nature progression) by his service-connected PTSD with secondary depression, panic disorder without agoraphobia, and alcohol abuse?

An additional examination is not required and should not be scheduled unless deemed necessary by the examiner.  If the September 2010 examiner is no longer available, the claims file must be forwarded to another examiner of similar qualifications in order to obtain the requested opinions. 

A comprehensive rationale for all opinions should be provided.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided. 

2.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b) (2015).




